Order, in so far as appealed from, reversed on the law and the facts, with ten dollars costs and dis. bursements, and the motion in that respect denied, with ten dollars costs. The respondent is in control of its entire sewer and drainage system and has such knowledge as exists concerning the subject of this action, without reliance upon *818information to be furnished by the plaintiff, and by reason of a similar earlier explosion had notice of the existence of a dangerous condition. In our opinion, the question here involved does not differ in any essential particular from the question presented by plaintiff’s appeal from a similar order for a bill of particulars in this action on motion of the Central Hudson Gas and Electric Corporation. (Haines v. City of Newburgh, 234 App. Div. 389.) Lazansky, P. J., Young, Seudder, Tompkins and Davis, JJ., concur.